Citation Nr: 0119364	
Decision Date: 07/25/01    Archive Date: 07/31/01	

DOCKET NO.  97-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for status post right 
partial medial meniscectomy and arthroscopy with degenerative 
joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA), Hartford, Connecticut, Regional Office (RO), which 
denied the veteran an increased evaluation for his service-
connected right knee disorder.

The Board notes that in a decision dated in October 2000, the 
RO denied evaluations in excess of 30 and 40 percent, 
respectively for the veteran's left hip and low back 
disabilities; granted basic eligibility for Dependents' 
Educational Assistance; assigned a 70 percent evaluation for 
post-traumatic stress disorder, effective February 23, 1999; 
granted entitlement to a total disability rating based on 
individual unemployability, effective October 28, 1999; and 
assigned a 10 percent evaluation for the veteran's left knee 
disability, effective February 25, 2000.  To the Board's 
knowledge, the veteran has not filed a notice of disagreement 
as to any of those determinations at this time and, 
accordingly, such will be discussed no further herein.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).


FINDING OF FACT

A right knee disability is manifested by pain, crepitus, 
radiological findings of degenerative changes and 
noncompensable limitation of motion, without objective 
evidence of knee instability, compensable limitation of 
motion or additional functional loss.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post right partial medial meniscectomy and arthroscopy with 
degenerative joint disease are not met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially we note that the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (November 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103(A) and 5126 and to be codified as amended at 
5102, 5103, 5106 and 5107) redefined VA's duty to assist a 
veteran in the development of a claim and is applicable to 
the veteran's claim.  Although the RO did not adjudicate the 
veteran's claim subsequent to the enactment of the VCAA, the 
veteran was provided a VA rating examination in connection 
with his current claim.  Also, the RO has associated all 
identified medical records with the claims file and the 
veteran has been provided with notice of the applicable laws 
and regulations.  He has further been afforded an opportunity 
to present evidence and argument in support of his claim.  
There is no indication in the record that there is any 
additional evidence that has not been associated with the 
claims file.  The Board thus finds the veteran is not 
prejudiced by Board review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In essence, VA has satisfied 
its duties to notify and assist the veteran in this case and 
the circumstances of this case indicate that a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  


Factual Background

The RO granted service connection for a right knee disorder 
as secondary to the veteran's service-connected gunshot wound 
residuals of the left leg by a rating decision dated in March 
1996.  The RO assigned an initial 10 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
effective from March 1994.  The veteran did not appeal the 
initial rating assignment.

The above rating decision followed a July 1995 VA 
examination.  The report of that examination shows that in 
January 1994 the veteran underwent surgical shortening of the 
right femur to eliminate a 2 1/2-inch difference in his leg 
length resulting from his service-connected left leg gunshot 
wound residuals.  It was noted that following this procedure 
the veteran's right knee began giving him some difficulty due 
to arthritis.  The veteran complained of pain in the knees, 
and stated his right knee would occasionally give out.  He 
had had arthroscopic surgery in April 1994, with a partial 
medial meniscectomy.  On examination in July 1995, the 
veteran complained of pain in both knees.  Physical 
examination revealed the veteran to have grinding in both 
knees, greater on the right.  He manifested bilateral knee 
flexion to 130 degrees.  The examiner noted no evidence of 
swelling or deformity in the knees.

In connection with evaluation in December 1996, the veteran 
complained of continued right knee problems.  He walked with 
a slight antalgia; the examiner did not specify left or 
right.  Examination revealed right knee arthroscopic scars 
and a range of motion from full extension to 125 degrees of 
flexion.  Ligamentous examination was intact.  He had mild 
medial joint line tenderness to palpation and positive 
provocative maneuvers to the medial side.  The examiner noted 
the veteran's degenerative impairment in the right knee was 
progressing.

In September 1997 a private physician, Dr. Santoro, noted 
that the veteran had persistent problems with his right knee 
to include difficulties with gait, prolonged standing, 
kneeling, bending, squatting and stair climbing.  Physical 
examination showed full excursion of the knee with 
significant patellar crepitus.  There was no medial joint 
line pain and no instability.

VA outpatient treatment records dated between December 1996 
and January 1999, show that the veteran was evaluated and 
treated for complaints to include bilateral knee pain.  In 
September 1998 he was issued a TENS unit for pain management 
in the knees and low back.  In October 1998 he was provided a 
trial knee brace to increase stability of the left knee.

When examined by VA in January 1999 the veteran related 
developing problems with the right knee following his 
shortening procedure in 1994.  The examiner observed that the 
veteran offered similar complaints for both the right and 
left knee.  The veteran stated that he had intermittent 
anterior knee pain, occurring mostly with elevation-type 
walking.  He said that there was no specific radiating knee 
pain and that pain was mostly located only anteriorly 
especially with irregular surface walking and when having to 
climb stairs.  Range of motion of the knees was measured 
using a standard goniometer.  Extension was full bilaterally 
at zero degrees.  Flexion was to 130 degrees bilaterally.  
There was no pain on palpation of the patella facets or the 
medial or lateral joint lines, bilaterally.  There was no 
effusion evident.  There was crepitus noted on passive 
ranging of both knees, crepitus being equal, right compared 
to the left.  Strength was normal in the lower extremity 
muscle groups.  The examiner noted that an X-rays of the 
right knee joint in December 1996 had shown evidence of 
degenerative changes of the patella and evidence of a well-
corticated bone fragment anterior to the right knee joint, 
which was secondary to an old injury.  The diagnoses were 
chronic, intermittent right knee pain with no loss of range 
of motion, X-ray evidence of degenerative arthritis, and 
anterior right knee pain consistent with patellofemoral 
syndrome.

In February 2000 the veteran was fitted with knee braces, 
which the veteran reported provided support and stability for 
his knees.

At the time of VA examination in April 2000, the veteran 
complained of bilateral knee pain.  It was noted that he uses 
bilateral neoprene knee sleeves, which seems to help him.  On 
physical examination of the right knee, McMurray's test was 
abnormal.  There was full active range of motion with normal 
drawer and Lachman tests.  There was no effusion or 
tenderness on palpation of the right knee.  Muscle strength 
of both lower extremities was 4/5, except for both quadriceps 
muscles which were 3/5.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use of 
manifestations not resulting from service-connected diseases 
or injury in establishing service-connected disability 
evaluation, and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2000).  However, in Esteban v. Brown, 6 Vet. App 
 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Symptoms due to removal of the semilunar cartilage of either 
knee warrant a maximum 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

Limitation or flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 30 
degrees is 40 percent.  Extension limited to 20 degrees is 30 
percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is 0 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
See also VAOPGCPREC 9-98 (August 14, 1998), 53 Fed. Reg. 
56704 (1998).

Analysis

The veteran is currently in receipt of a 10 percent rating 
assigned under Diagnostic Code 5259; that is the maximum 
rating available under that diagnostic code.  

The veteran's service-connected right knee as shown by the 
evidence as summarized above has been manifested by pain and 
crepitus, as well as X-ray evidence of degenerative changes.  
He underwent right knee arthroscopic surgery in 1994, with a 
partial medial meniscectomy.  Under Diagnostic Code 5259 of 
the rating schedule pertains to residuals of removal of 
symptomatic semilunar cartilage.  No specific symptoms are 
listed in the Schedule.  In this case it appears that the 
10 percent assigned is based on recognition of the veteran's 
complaints of pain and crepitus, to include with motion.

The Board has considered whether a higher evaluation is 
warranted under diagnostic codes pertinent to motion 
limitation or arthritis.  The reports of recent examinations 
are consistent in showing full right knee extension and 
flexion limited to no less than 130 degrees.  Thus, the 
veteran has not demonstrated right knee motion limited to a 
degree to warrant assignment of even a zero percent rating 
under Diagnostic Codes 5260 and 5261.  

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain as well as 
weakness, atrophy, and other manifestations which affect 
function.  Generally, the rating should address these 
manifestations of productive of additional loss of motion.  
In the instant case, despite the veteran's complaints of pain 
and crepitus on motion and with use, there is no objective 
evidence of additional motion limitation or additional 
functional loss to support the assignment of a higher rating 
under the motion limitation diagnostic codes.  See DeLuca, 8 
Vet. App. 202.  Examination evidence shows no evidence of 
swelling, deformity of the knee, etc. and in essence terms 
the veteran to demonstrate full right knee motion despite his 
complaints of pain.  Such findings are not indicative of 
additional functional loss due to pain on use or during 
flare-ups.

The Board continues to acknowledge that there are X-ray 
findings of degenerative changes involving the right knee, 
and that the veteran's pain has been attributed to such 
arthritis.  Id.  However, 10 percent is the maximum rating 
available under Diagnostic Code 5003 pertaining to arthritis.  
The currently assigned 10 percent under Diagnostic Code 5259 
appears to be based on consideration of the same 
symptomatology, that is, pain and crepitus with use.  To 
award two separate ratings, one under Diagnostic Code 5259 
and one under Diagnostic Code 5003, would violate the rule 
against pyramiding and the principles of Esteban, supra.  In 
short, the evidence does not show that post meniscectomy, the 
veteran manifests symptoms other than pain, crepitus and 
noncompensable motion limitation so as to result in 
additional functional loss not already contemplated in the 10 
percent rating assigned.

Nor does the evidence show the presence of other right knee 
manifestations that would support the assignment of a 
separate compensable evaluation for this disability.  The 
Board acknowledges that the veteran himself has complained of 
right knee instability.  The Board also acknowledges the 
veteran use of bilateral knee braces for support and 
stability.  However, right knee instability has not been 
objectively confirmed by competent medical evidence.  In 
fact, the reports of contemporary VA examinations either 
specifically refute any instability or subluxation of the 
right knee or fail to note any clinical findings of 
instability upon ligament testing.  Absent objective evidence 
of instability, a separate or higher rating under Diagnostic 
Code 5257 is not warranted.  Additionally, the evidence 
reveals no symptomatic right knee scarring or other 
impairment such as neurologic defect warranting consideration 
of an increased or separate rating assignment.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for increased evaluation for 
the veteran's right knee disability and his claim must be 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application with regard to this matter.  VCAA, Pub. L. 106-
475, 114 Stat. 2096 (November 9, 2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 47 (1990).


ORDER

An increased evaluation for status post right partial medial 
meniscectomy and arthroscopy with degenerative joint disease 
is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

